DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 05/04/2022.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1, 4-8, 11-14 were previously pending. Claims 1, 4, 8, 11 are amended. Claims 15-16 are added. Claims 1, 4-8, 11-16 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Raheja on 05/12/2022.

The application has been amended as follows: 
*** see attached amendments***


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general art of a terminal reporting buffer status to a master and secondary base station.  For example, Cai (US 2016/0337909), discloses receiving split bearer configuration from a macro cell eNB including a threshold, and reporting buffer status information of PDCP data.  To improve signaling efficiency, when the amount of uplink data is less than a threshold, the UE transmits a BSR to the macro cell eNB, and if the amount of uplink data is greater than the threshold, the UE transmits BSRs to both the macro cell eNB and small cell eNB. Hsu (US 2015/0215945), further discloses designating a particular cell group for receiving BSR and traffic based on an assigned network configuration parameter of UL_DATA_PATH, such that when there is buffered data for transmission by a UE, the data is sent to the specified cell group under UL_DATA_PATH. Xu (US 2013/0100908), further discloses reporting of BSR values to the base station using BSR indexes that are based on a buffer state index table or extended buffer state index table, and signaling an indication of whether a buffer state index table or extended buffer state index table are used.  Comsa (US 2012/0207040 ) , discloses signaling of an index to a buffer status threshold. While each of the claimed concepts can be taught separately, there is no obvious combination of prior art that teaches “wherein the threshold value in the configuration information corresponds to a buffer status index” and in conjunction with the remainder of the claim.

Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believed that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 4-8, 11-16 allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,357,546 B1 to Marupaduaga et al., directed to a RAN receiving a buffer status report including buffer status report index value indicative of an amount of data being buffered by the WCD for transmission.
US 2018/0027443 A1 to Lee, directed to MAC buffer status reporting of PDCP control units and SDUs for which no PDU has been submitted to lower layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477